Atkinson, J.
The verdict was authorized by the evidence. The amended grounds of the motion for new trial complain of certain excerpts from the charge of the court, in some instances of omissions to charge (though not requested in writing), and in other instances that the evidence did not authorize the charge. The charge was not altogether *173free from -criticism; but considering the evidence and the charge in its entirety, there was no such error as to require a new trial for any reason assigned. Judgment affirmed.
September 27, 1910.
Action for damages. Before Judge Meadow. Gwinnett superior court. May 26, 1909.
N. L. Hutchins and M. D. Inbin, for plaintiff.
J. A. Perry, for defendant.

All the Justices concur.